



June 22, 2004




Citigroup Global Markets Inc.

390 Greenwich Street

New York, New York 10013

Re:

Underwriting Agreement for Franklin Auto Trust 2004-1, dated June 22, 2004 the

“Underwriting Agreement”) among Franklin Receivables LLC, Franklin Capital

Corporation (“Franklin Capital”) and Citigroup Global Markets Inc. (the
“Underwriter”).

Ladies and Gentlemen:

Pursuant to the Underwriting Agreement, Franklin Capital has undertaken certain
financial obligations with respect to the indemnification of the Underwriter
with respect to the Registration Statement, and the Prospectus described in the
Underwriting Agreement.  Any financial obligations of Franklin Capital under the
Underwriting Agreement, whether or not specifically enumerated in this
paragraph, are hereinafter referred to as the “Joint and Several Obligations;”
provided, however, that “Joint and Several Obligations” shall mean only the
financial obligations of Franklin Capital under the Underwriting Agreement
(including the payment of money damages for a breach of any of Franklin
Capital’s obligations under the Underwriting Agreement, whether financial or
otherwise) but shall not include any obligations not relating to the payment of
money.

As a condition of its execution of the Underwriting Agreement, the Underwriter
has required the undersigned, Franklin Resources, Inc. (“Franklin Resources”),
the parent corporation of Franklin Capital, to acknowledge its joint and several
liability with Franklin Capital for the payment of the Joint and Several
Obligations under the Underwriting Agreement.

Now, therefore, the Underwriter and Franklin Resources do hereby agree that:

1.

Franklin Resources hereby agrees to be absolutely and unconditionally jointly
and severally liable with Franklin Capital to the Underwriter for the payment of
the Joint and Several Obligations under the Underwriting Agreement.







--------------------------------------------------------------------------------






2.

Franklin Resources may honor its obligations hereunder either by direct payment
of any Joint and Several Obligations or by causing any Joint and Several
Obligations to be paid to the Underwriter by Franklin Capital or another
affiliate of Franklin Resources.







--------------------------------------------------------------------------------






Capitalized terms used herein and not defined herein shall have their respective
meanings as set forth in the Underwriting Agreement.

Very truly yours,

FRANKLIN RESOURCES, INC.

By: /s/ Jennifer J. Bolt                           

Name:

Jennifer J. Bolt

Title:

Senior Vice President and

Chief Information Officer




CITIGROUP GLOBAL MARKETS INC.

By:  /s/ Jeff Cady                          

Name:

Jeff Cady

Title:

Vice President





